Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM DIVISION

  SHAWN VERA,

         Plaintiff,                                            CASE NO.:

  v.

  MDVIP, LLC, a Foreign Limited Liability
  Corporation,

        Defendant.
  ________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, SHAWN VERA (“Ms. Vera” or “Plaintiff”), by and through undersigned

  counsel, files this Complaint against Defendant, MDVIP, LLC, a Foreign Limited Liability

  Company (“MDVIP” or “Defendant”), and states as follows:

                                           JURISDICTION

          1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

   Labor Standards Act, as amended (29 U.S.C. §201 et seq., hereinafter called the “FLSA”), and

   the Family Medical Leave Act (“FMLA”) to recover unpaid overtime wages, compensatory

   damages, lost wages, an additional equal amount as liquidated damages, and to obtain

   declaratory relief, and reasonable attorney’s fees and costs.

          2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

   §216(b) and 29 U.S.C. § 2601, et seq.

          3.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

   the FMLA, and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 10



                                   PARTIES AND COVERAGE

          4.      At all times material hereto, Plaintiff was, and continues to be, a resident of

   Broward County, Florida.

          5.      At all times material hereto, Plaintiff worked for Defendant in Palm Beach

   County, Florida.

          6.      Defendant is an employer as defined by the FLSA and the FMLA, in that

   Defendant, during all times relevant and in each year during the relevant statute of limitations,

   grossed in excess of $500,000.00 per year in revenue, had fifty (50) or more employees within a

   seventy-five (75) mile radius of where Plaintiff worked, and had employees regularly engaged

   in interstate and intrastate commerce.

          7.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

   FMLA, based on the fact that she: (a) necessitated FMLA leave to care for her child who

   suffered from a serious health condition as defined by the FMLA; and (b) was employed by

   Defendant for at least 12 months and worked at least 1,250 hours during the relevant 12-month

   period prior to her seeking to exercise her rights to FMLA leave.

          8.      At all times material hereto, Defendant was engaged in commerce, or the

   production of goods for commerce and/or Plaintiff was individually engaged in commerce for

   FLSA coverage purposes.

                                     STATEMENT OF FACTS

          9.      Ms. Vera worked for Defendant as a non-exempt “Billing Supervisor” and then

   “Billing Analyst,” from June 10, 2015, through September 3, 2019.

          10.     During her tenure, Ms. Vera was an exceptional employee, and had no legitimate

                                                  2
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 10



   history of performance, attendance, or disciplinary problems.

          The FLSA Overtime Claim

          11.     In early July of 2018, MDVIP reorganized the Billing Department in which Ms.

   Vera worked.

          12.     At that time, Ms. Vera was switched from a “Billing Supervisor,” to a “Billing

   Analyst,” and remained in that role throughout the duration of her employment with MDVIP.

          13.     As a Billing Analyst, Ms. Vera supervised nobody, and had no hiring or firing

   authority, or input into any hiring or firing decisions; additionally, nobody reported to her.

          14.     Further, Ms. Vera’s job performance and duties were closely supervised and

   indeed micromanaged by her supervisor, Amanda Applebaum.

          15.     To that end, Ms. Vera had very little leeway; everything was done as ordered and

   micromanaged by Ms. Applebaum.

          16.      All major decisions had to be cleared by Ms. Applebaum.

          17.     All work assignments were very specific and were micromanaged closely by Ms.

   Applebaum.

          18.     Despite the foregoing, MDVIP knowingly and deliberately misclassified Ms.

   Vera as an “exempt” salaried employee, and did not pay her any overtime premium for each

   hour that she worked in excess of forty (40) in each given work week.

          19.     During her tenure as a “Billing Analyst,” Ms. Vera routinely worked more than

   forty-five (45) hours per week.

          20.     Ms. Vera should have been compensated at the rate of one and one-half times her

   regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week, as required

                                                    3
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 10



   by the FLSA throughout her tenure as a “Billing Analyst.”

          21.     Defendant violated Title 29 U.S.C. §207 in that: (a) Plaintiff worked in excess of

   forty (40) hours in one or more workweeks in her capacity as a “Billing Analyst,” with

   Defendant; and (b) no payments or provisions for payment have been made by Defendant to

   properly compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular

   rate for all hours worked in excess of forty (40) hours per work week, as provided by the FLSA.

          22.     Prior to violating the FLSA, Defendant did not consult with an attorney to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

   recovering payment for all overtime worked under the FLSA.

          23.     Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

   whether Plaintiff’s actual job duties and pay structure rendered her exempt from recovering

   payment for all overtime worked under the FLSA.

          24.     Prior to violating the FLSA, Defendant did not consult with an accountant to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

   recovering payment for all overtime worked under the FLSA.

          25.     Based on the allegations in Paragraphs 22-24 above, Plaintiff is entitled to

   liquidated damages as Defendant has no objective or subjective good faith belief that its pay

   practices were in compliance with the FLSA.

         The FMLA Claims

          26.     In February of 2019, Ms. Vera began utilizing intermittent unpaid leave pursuant

   to the FMLA in order to address her child’s serious, chronic health condition.

          27.     Over the following months, each time she would return to work from utilizing a

                                                  4
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 10



   day or two worth of intermittent FMLA leave, to take her disabled child to the hospital or

   medical appointments, Ms. Applebaum would vent her anger and frustration at Ms. Vera,

   making abusive remarks about “how far behind” Ms. Vera and the department were because of

   Ms. Vera’s utilization of intermittent FMLA leave to care for her disabled child’s serious,

   chronic health condition.

          28.     Ms. Applebaum also routinely vented her anger and frustration about Ms. Vera’s

   utilization of intermittent FMLA leave to other members of the department, which severely

   hampered Ms. Vera’s relationships with colleagues, and violated her privacy.

          29.     Ms. Applebaum’s conduct in this regard constitutes FMLA interference, as it

   was intended to chill and restrict Ms. Vera’s ability to utilize her legally permitted FMLA leave.

          30.      In late August 2019, Ms. Vera re-certified her intermittent FMLA forms with

   MDVIP through “Paul” in MDVIP’s Human Resources Department.

          31.     This foregoing recertification constitutes protected activity under the FMLA.

          32.     Very shortly thereafter, Ms. Applebaum in retaliation for same, gave Ms. Vera a

   “performance review.”

          33.     During this “performance review,” Ms. Applebaum, instead of reviewing Ms.

   Vera’s job performance, terminated Ms. Vera’s employment outright, in interference with, and

   retaliation for, Ms. Vera’s utilization of intermittent unpaid leave pursuant to the FMLA to care

   for her disabled child’s serious, chronic health condition, and recertification for same.

          34.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

          35.     Moreover, because Defendant acted with intent to interfere with, and otherwise

   retaliate against, Plaintiff for her use of what should have been protected FMLA leave,

                                                   5
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 6 of 10



   Defendant’s actions likewise constitute FMLA retaliation.

          36.     The timing of Plaintiff’s use of her protected FMLA leave and recertification for

   same, and Defendant’s termination of her employment, alone demonstrates a causal and

   temporal connection between her protected FMLA activity, and the illegal actions taken against

   her by Defendant.

          37.     Defendant purposefully and intentionally interfered with, and retaliated against

   Plaintiff, for her use of FMLA protected leave.

          38.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss

   of employment, wages, benefits, and other remuneration to which she is entitled.

          39.     Defendant did not have a subjective or objective good faith basis for its actions,

   and Plaintiff is therefore entitled to liquidated damages.

          40.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

   represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                       COUNT I-
                VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

          41.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

   1 through 25, and 40, of the Complaint, above.

          42.     Plaintiff worked in excess of forty (40) hours per week for which Plaintiff was

   not compensated at the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

          43.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

   Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

          44.     Defendant’s actions were willful and/or showed reckless disregard for the

   provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at a rate of one and
                                                     6
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 7 of 10



   one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40) hours

   per weeks when they knew, or should have known, such was, and is due.

           45.    Defendant failed to properly disclose or apprise Plaintiff of her rights under the

   FLSA.

           46.    Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered

   and continues to suffer damages and lost compensation for time worked over forty (40) hours

   per week, plus liquidated damages.

           47.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

   to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against Defendant:

                 a.     Awarding Plaintiff overtime compensation in the amount due to her for

                        Plaintiff’s time worked in excess of forty (40) hours per work week;

                 b.     Awarding Plaintiff liquidated damages in an amount equal to the overtime

                        and back wages award;

                 c.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                        the litigation pursuant to 29 U.S.C. § 216(b);

                 d.     Awarding Plaintiff pre-judgment interest;

                 e.     Awarding any and all relief that this Court deems proper under the FLSA.




                                          COUNT II
                                     FMLA INTERFERENCE
                                                  7
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 8 of 10




          48.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

   1-7, 9-10, and 26-40, of the Complaint above.

          49.     At all times relevant hereto, Plaintiff was protected by the FMLA.

          50.     At all times relevant hereto, Plaintiff was protected from interference under the

   FMLA.

          51.     At all times relevant hereto, Defendant interfered with Plaintiff by failing to

   properly notify Plaintiff of her FMLA rights.

          52.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff

   for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

   reasonable attorneys’ fees and costs.

          53.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

   liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

   amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

   reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to

   be just and appropriate.

                                   COUNT III- FMLA RETALIATION

          54.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

   1-7, 9-10, and 26-40, of the Complaint above.

          55.     At all times relevant hereto, Plaintiff was protected by the FMLA.

          56.     At all times relevant hereto, Plaintiff was protected from retaliation under the

   FMLA.
                                                   8
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 9 of 10



          57.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her

   for her use of what should have been FMLA protected leave.

          58.     Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

   exercised her right to take approved leave pursuant to the FMLA.

          59.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

   against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

   and incurred reasonable attorneys’ fees and costs.

          60.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

   liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

   amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

   reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to

   be just and appropriate.

                                          JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.




  Dated: January 7, 2020

                                                        By: /s Noah E. Storch
                                                        Noah E. Storch, Esq.
                                                    9
Case 9:20-cv-80014-KAM Document 1 Entered on FLSD Docket 01/07/2020 Page 10 of 10



                                            Florida Bar No. 0085476
                                            Richard Celler Legal, P.A.
                                            10368 West State Road 84, Suite 103
                                            Davie, Florida 33324
                                            Telephone: (866) 344-9243
                                            Facsimile: (954) 337-2771
                                            E-mail: noah@floridaovertimelawyer.com

                                            Attorneys for Plaintiff




                                       10
